Citation Nr: 1116987	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-13 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss from June 18, 2003 to September 2, 2010; and a rating in excess of 30 percent from September 3, 2010, forward.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active military service from October 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for bilateral hearing loss and assigned an initial non-compensable evaluation, effective from June 18, 2003.

While the appeal was pending, a rating action was issued in March 2011, granting an increased rating of 30 percent for bilateral hearing loss, effective from September 3, 2010.  Where, as is the case here with the claim on appeal, an award of service connection for a disability has been granted and the assignment of an initial and subsequently assigned evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  As such, the claim on appeal is characterized as shown on the title page.

The Veteran failed to appear for a hearing scheduled for December 2006 to be held at the RO.  In November 2009, he elected to cancel a travel Board hearing scheduled for December 2009 and requested that the case be considered based on the evidence of record.

The claim on appeal was previously before the Board in March 2010, at which time it was remanded for additional evidentiary development.  There has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In March 2011, the Veteran raised a claim for an earlier effective date for the grant of service connection for bilateral hearing loss, as well as possibly also raising a claim for an earlier effective date for the grant of a 30 percent evaluation for bilateral hearing loss.  The aforementioned claims have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the portion of the appeal period extending from June 18, 2003 to September 2, 2010, audiological testing revealed bilateral hearing deficit of a non-compensable degree, based upon the mechanical application of the rating schedule.

2.  For the portion of the appeal beginning September 3, 2010, audiological testing revealed Level VI hearing deficit in the right ear and Level VII hearing deficit in the left ear, based upon the mechanical application of the rating schedule.


CONCLUSIONS OF LAW

1.  For the portion of the appeal period extending from June 18, 2003 to September 2, 2010, the criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA and VII, Diagnostic Code 6100 (2010).

2.  For the portion of the appeal period beginning on September 3, 2010, the criteria for a rating in excess of 30 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA and VII, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the initial rating claim for bilateral hearing loss, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in June 2003 (addressing the elements of service connection prior to the grant of service connection for hearing loss) and again in January 2009 (addressing the elements pertinent to the increased rating claim).  Indeed, as this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

To the extent that the claim on appeal includes a component of increased (staged) ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in the January 2009 letter.  Thereafter, the RO readjudicated the claim in Supplemental Statements of the Case issued in February 2009 and March 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records (STRs), as well as post-service private and VA treatment records, current through December 2010.  A QTC examination was conducted in 2005 and a VA examination was conducted in 2010.  The file also contains statements and contentions made by the Veteran and his representative, which do not in any way include contentions to the effect that any additional evidence pertinent to the claim exists, or that the VA examinations furnished by VA were in any way inadequate.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

In June 2003, the Veteran filed a service connection claim for bilateral hearing loss.  In a lay statement in July 2003, he stated that his hearing loss began with the bombardment of the Normandy shore in 1944, at which time hearing protection was not used.

By rating action of May 2005, service connection was granted for bilateral hearing loss for which an initial non-compensable evaluation was assigned, effective from June 18, 2003.  Subsequently, an increased evaluation of 30 percent was assigned effective from September 3, 2010.

Private medical records reflect that hearing loss was shown at least as of 1999.  An August 2001 private medical report indicates that the Veteran was urged to get hearing aids.  

In August 2004, the Veteran underwent audiological testing conducted by a licensed hearing consultant.  Testing performed at that time revealed severe hearing loss in both ears, which was noted to be probably causing frequent difficulty hearing.  Additional testing including word discrimination and bone conductions studies were recommended.  Although the results of the audiological evaluation performed at that time were uninterpreted, they appear to show pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
55
60
LEFT
20
30
50
60
65

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was 50 in the right ear and 51.25 in the left ear.  

A QTC examination was conducted in May 2005.  The Veteran reported that he had difficulty hearing and understanding speech.  Audiological testing revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
55
55
65
LEFT
10
25
50
55
75

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was 50 bilaterally.  Testing revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Bilateral hearing loss was diagnosed and the examiner opined that this was at least as likely as not related to acoustic trauma sustained in service.  

In his Notice of Disagreement filed in November 2005, the Veteran gave decibel information relating to the acoustic trauma generated by various munitions, and questioned how VA came to the conclusion that his hearing loss was non-compensable.   

The Veteran was seen by VA audiology in October 2006 at which time bilateral sensorineural hearing loss, described as moderate and sloping, was assessed.  A note dated in July 2007 indicated that the Veteran had been issued hearing aids which were not fitting properly.  When evaluated in October 2007, normal hearing through 500 hertz, sloping to severe sensorineural hearing loss bilaterally, was assessed.  On audiological assessment of February 2009, bilateral sensorineural hearing loss, described as moderate and sloping, was assessed.  A February 2010 record reflects that new hearing aids were issued to the Veteran.  

A VA audio examination was conducted in September 2010 and the claims file was reviewed.  The Veteran reported having difficulty hearing normal conversation, and enjoying leisure activities such as movies and social events.  Audiological testing revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
65
75
70
LEFT
25
45
60
65
70

On audiological evaluation, average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies were 61.25 in the right ear and 60 in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 56 percent in the left ear.  

VA records dated in December 2010 reflect that hearing aids were repaired and issued to the Veteran.
Analysis

The Veteran contends that an initial compensable evaluation is warranted for bilateral hearing loss for the portion of the appeal period extending from June 18, 2003, to September 2, 2010; and that a rating in excess of 30 percent is warranted from September 3, 2010, forward.  The Veteran's claim for a higher evaluation for his hearing loss was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test. The horizontal columns in Table VI represent categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

For the appeal period prior to September 3, 2010, the file essentially contains only one complete examination report, dated in May 2005, upon which to rate the Veteran's hearing loss.  With respect to the right ear, the 2005 evaluation indicated a pure tone hearing threshold average of 50 and a speech recognition score of 96 percent.  This translates to Level I hearing under Table VI.  With respect to the Veteran's left ear, the 2005 audiogram indicated a pure tone hearing threshold average of 50 and a speech recognition score of 92 percent.  This also corresponds to Level I hearing under Table VI.  Under Table VII of the regulations a combination of Levels I (right ) and I (left ) hearing impairment warrants a noncompensable percent rating under the applicable criteria.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).

Even if the Board to evaluate the private audiological findings made in August 2004, which were based solely on assessment of puretone threshold averages without speech discrimination findings, Level III hearing was shown in each ear, comporting with the assignment of a non-compensable evaluation.  See 38 C.F.R. § 4.85(c), Table VIA.  However, the Board notes that the regulations specify that Table VIA, which considers only pure tone threshold averages, is generally applicable only when the examiner certifies that use of speech discrimination test results is not appropriate for reasons such as language difficulties or inconsistent scores; situations which were not at issue in this case.  38 C.F.R. § 4.85(c).

The Board also observes that the provisions of 38 C.F.R. § 4.86(a) or (b) pertaining to exceptional patterns of hearing impairment are not applicable to the findings made during the portion of the appeal period prior to September 3, 2010.  Accordingly, an initial compensable evaluation is not warranted for the portion of the appeal period extending from June 18, 2003 to September 2, 2010.

For the appeal period extending from September 3, 2010 forward, the file again essentially contains only one examination report, dated on the aforementioned date, upon which to rate the Veteran's hearing loss.  With respect to the right ear, the 2010 evaluation indicated a pure tone hearing threshold average of 61.25 and a speech recognition score of 60 percent.  This translates to Level VI hearing under Table VI.  With respect to the Veteran's left ear, the 2010 VA audiogram indicated a pure tone hearing threshold average of 60 and a speech recognition score of 56 percent.  This translates to Level VII hearing under Table VI.  Level VI and VII hearing impairment warrant a 30 percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  Again, the provisions of 38 C.F.R. § 4.86(a) or (b) pertaining to exceptional patterns of hearing impairment are not applicable to the findings made during this portion of the appeal period.  Accordingly, an evaluation in excess of 30 percent is not warranted for the appeal period extending from September 3, 2010, forward.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  The clinicians who conducted the 2005 and 2010 audio examinations recorded information relating to the functional effects caused by the bilateral hearing loss, described by the Veteran as difficulty hearing speech/conversation and difficulty enjoying leisure activities, such as movies and social events.  In essence, both examinations, collectively, included a "full description of the effects of disability upon the person's ordinary activity," as required by the Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Even if one or both of the aforementioned examination report was somehow defective in terms of provided information relating to the functional effects of hearing loss, the Veteran bears the burden of demonstrating prejudice resulting therefrom.  Martinak, 21 Vet. App. at 455-56, citing Marciniak v. Brown, 10 Vet .App. 198, 201 (1997) (stating that the appellant must allege "with specificity any prejudice" that results from an alleged procedural error).  In this case, the Veteran has not made, or even attempted to make, any such assertion here.  In addition to obtaining the Veteran's descriptive report of his relevant symptomatology, the examiners who conducted these examinations reviewed the claims file and interviewed the Veteran regarding his history of noise exposure.  After gathering all of this information, they conducted thorough audiometric testing.  The examiners finally documented each of these actions in detail in examination reports.  The Board thus finds that the 2005 and 2010 examination reports, in conjunction with the Veteran's lay reports, are adequate for rating purposes and that the ratings assigned represent an accurate assessment of the Veteran's clinical and functional hearing impairment.

Upon consideration of the applicable rating criteria and regulation, the Board can find no basis for the assignment of an initial compensable evaluation prior to September 3, 2010, or for the assignment of an evaluation in excess of 30 percent for bilateral hearing loss from that date forward.  The Veteran is certainly competent to report his symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected hearing loss warrants a higher evaluation, the medical findings do not support his contentions.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements, provided in support of a claim for monetary benefits.  Moreover, the assignment of disability evaluations based on hearing impairment is primarily based upon a mechanical application of the rating criteria, as explained and applied herein.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, very little judgment is involved in the adjudication of claims involving the rating to be assigned for service-connected hearing loss, because audiometric tests are the most probative and dispositive evidence in such cases.

In summary, entitlement to an initial compensable rating for bilateral hearing loss from June 18, 2003, to September 2, 2010; and a rating in excess of 30 percent from September 3, 2010, forward is not warranted.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased or staged ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

Extra-schedular Considerations

In a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected hearing loss cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable, since while the evidence of record reflects that the Veteran is retired, it does not demonstrate that the Veteran has been rendered unemployable due to his service-connected bilateral hearing loss, nor have the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss, from June 18, 2003 to September 2, 2010, is denied.

Entitlement to a rating in excess of 30 percent from September 3, 2010, forward, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


